Fourth Court of Appeals
                                            San Antonio, Texas
                                                   September 18, 2015

                                               No. 04-14-00772-CR



                                            Jonathan Jose GUILLEN,
                                                    Appellant

                                                      v.
                                                 The State of s
                                            THE STATE OF TEXAS,
                                                   Appellee

                         From the 186th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2013CR2647
                               Honorable Maria Teresa Herr, Judge Presiding

                                                       ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to October 16, 2015.

                                                                 PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Alan Brown                                        Alex J. Scharff
                 Law Offices Of Brown & Norton                     Campion & Campion
                 222 Main Plaza East                               222 East Main Plaza
                 San Antonio, TX 78205                             San Antonio, TX 78205

                 Nicolas A. LaHood
                 District Attorney, Bexar County
                 101 W. Nueva, Suite 370
                 San Antonio, TX 78205